Citation Nr: 1121692	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-28 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated at 50 percent disabling.

2.  Entitlement to an increased rating for service-connected radiculopathy of the right leg, currently evaluated at 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1988 to December 1993.  Service is southwest Asia is indicated by the record.  The Veteran is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2004 and September 2005 of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida and Atlanta, Georgia.  During the course of the appeal, the Veteran moved to Georgia; original jurisdiction now resides in the Atlanta, Georgia RO.

In August 2009, the Veteran presented sworn testimony during a personal hearing in Atlanta, Georgia, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In a September 2009 Board decision, the claims were remanded for further development.  In a December 2010 rating decision, the AMC increased the rating assigned to the service-connected PTSD to 50 percent, effective April 5, 2010 and increased the rating assigned to the service-connected right leg radiculopathy to 20 percent, effective March 6, 2010.  The Veteran has not expressed satisfaction with either of the increased disability ratings.  These issues thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

The VA AMC issued a supplemental statement of the case (SSOC) as to the PTSD and right leg radiculopathy claims in December 2010.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.
The Veteran has alleged inability to retain employment due to his service-connected disabilities.  See, e.g., the Veteran's representative's written argument dated May 2011.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's claims on appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has been subject to a previous remand.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

1.  Entitlement to an increased rating for service-connected PTSD, currently evaluated at 50 percent disabling.

2.  Entitlement to an increased rating for service-connected radiculopathy of the right leg, currently evaluated at 20 percent disabling.

The September 2009 Board Remand directed the AMC to "[o]btain copies of records of any relevant treatment the Veteran may have received through the Vet Center in Savannah, Georgia, following the procedures set forth in 38 C.F.R. 
§ 3.159."  The record demonstrates that in April 2010, the AMC sent a letter to the Savannah, Georgia Vet Center requesting the Veteran's treatment records.  In July 2010, the AMC sent a letter to the Veteran indicating that no response had yet been received from the Vet Center and that a second request was being made.  Notably, however, no such second attempt is documented in the claims folder or in the December 2010 SSOC.  Crucially, the AMC failed to comply with the procedures set forth in 38 C.F.R. § 3.159(c)(2) as to the Vet Center records.  As such, remand is required.

The September 2009 Board Remand also directed the AMC to "[a]rrange to have the Veteran scheduled for a neurological examination" as to his right leg radiculopathy claim.  The Remand instructions set forth numerous questions that were to be specifically addressed by the VA examiner.  The Veteran was afforded a VA examination in March 2010.  Critically, however, the March 2010 VA examiner failed to provide responses to most of the questions posed by the Remand instructions; such as, whether the identified neuritis and neuralgia of the peroneal nerve "is mild, moderate, or severe; whether the identified neurologic impairment is manifested by symptoms such as loss of reflexes...or sensory disturbance;" whether the pain associated with the service-connected disability "is dull and intermittent or constant and occasionally, excruciating;" etc...

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United States Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the Board's remand instructions have not been complied with, the case must be remanded so that this may be accomplished.

Moreover, as the Veteran's claims are being remanded, his most recent VA treatment records (dated from December 2009 to present) should be obtained and associated with the VA claims folder, to the extent possible.

3.  Entitlement to TDIU.

As described in the Introduction, the Veteran has raised a claim for TDIU.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that the claim must be remanded for additional development.  Critically, the Veteran has not received notice pursuant to the VCAA as it pertains to his recent claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Moreover, in reviewing the evidence of record, the Board observes that at no time during this appeal has the Veteran been provided a VA examination that adequately discusses the cumulative effect of his service-connected disabilities on his ability to secure and follow substantially gainful employment.  In light of the foregoing, a VA examination is necessary to determine whether the Veteran's service-connected disabilities, either singularly or jointly, render him unemployable.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1. VBA should review the Veteran's claims folder and ensure that all notification and developmental action required by the VCAA is completed.  In particular, the RO should ensure that notification is provided to the Veteran regarding the requirements and development procedures necessary to substantiate a claim of TDIU.

2. VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  VBA should take appropriate steps, pursuant to 38 C.F.R. § 3.159, to secure:  (1) any outstanding VA treatment records dating from December 2009 to present; (2) the Veteran's Savannah Georgia Vet Center records; and (3) any additional medical records identified by the Veteran.  All records so obtained should be associated with the file.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  If said records cannot be located or no such records exist, a Memorandum of Unavailability should be prepared and the Veteran should be provided with a copy of it.

3. After the above records are obtained, to the extent available, the Veteran should be afforded a VA neurological examination for the purpose of determining the current severity of his service-connected right leg radiculopathy.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner should identify with specificity the precise nerve or nerves of the right lower extremity that are affected, or seemingly affected, by the service-connected disability of the Veteran's low back.  For each affected nerve, the examiner should indicate whether the impairment is best characterized as neuritis, neuralgia, or paralysis.  The examiner should describe the severity of the neurologic symptoms; specifically, whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, or severe.

The examiner should also indicate:  (1) whether the identified neurologic impairment is manifested by symptoms such as loss of reflexes, muscle atrophy, or sensory disturbances; (2) whether there is pain and, if so, whether it is dull and intermittent or constant and occasionally excruciating; (3) whether active movement of muscles below the knee is possible; (4) whether flexion of the knee is weakened by neurological impairment; (5) whether the foot dangles and drops; (6) whether the foot can be dorsiflexed, plantar flexed, and/or abducted; (7) whether adduction or eversion of the foot is weakened or impossible; (8) whether the first phalanges of the toes are drooped; (9) whether the proximal phalanges of the toes can be extended (dorsal flexion); (10) whether the toes can be flexed and separated; (11) whether there is paralysis of all muscles in the sole; and (12) whether anesthesia covers the entire dorsum of the foot and toes.  

A complete rationale for all opinions should be provided.  A report of the VA examination with the requisite medical opinion should be associated with the VA claims folder.  

4. After the above records are obtained, to the extent available, VBA should also schedule the Veteran for a TDIU examination with a medical professional, with appropriate expertise.  The VA claims folder and a copy of this Remand must be made available in conjunction with the examination.  The examiner should indicate in the report whether the claims folder has been reviewed.  Any tests and studies are to be conducted.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Additionally, in rendering the opinion, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  A report of the VA examination with the requisite medical opinion should be associated with the VA claims folder.  

5. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6. Following any further development that VBA deems necessary, to include the scheduling of any VA examinations if appropriate, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


